Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ALLOWANCE
This office action is in response to the Amendment filed on 4/7/2022.  Claims 1-21 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 as amended distinguishes itself over the prior art by delineating a method of configuring a plurality of computer-implemented operations to be performed in relation to a sequence of engagements, the computer-implemented operations including a first one or more nonemail related operations to precede an automatic email generation operation and a second one or more operations to follow the automatic email generation operation, the first one or more non-email related operations including at least one of making a telephone call or waiting for a predetermined period of time; and activating the automatic email generation operation based on detecting completion of the first one or more non-email related operations, the automatic email generation operation configured to generate and send emails to one or more email recipients, the automatic email generation operation configured to be successfully completed based on a set of parameters and based on: identifying one or more of a plurality of government regulations as being applicable to the emails, and determining that the emails are in compliance with the applicable one or more government regulations based on at least: evaluating content of the emails, and identifying the one or more email recipients as being located in a geographical area governed by the applicable one or more government regulations, the second one or more operations configurable to be: enabled based on detecting successful completion of the automatic email generation operation, and prevented based on detecting unsuccessful completion of the automatic email generation operation. It is to be noted that it is the combination of all limitations that renders this claim allowable.  Claims 2-21 are allowed based on similar reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA FAN whose telephone number is (571)270-5311.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HUA FAN/Primary Examiner, Art Unit 2458